DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13, 16, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace et al. (US 8,931,834).
In re. claim 11, Wallace teaches a passenger seat comprising: a fixed panel (24) adjacent to a lateral side of the passenger seat (16) (fig. 3); and a privacy panel assembly (30) attached to the fixed panel such that the fixed panel is between the privacy panel assembly and the lateral side of the passenger seat (fig. 2), the privacy panel assembly comprising a vertically extending panel (fig. 5), wherein: the vertically extending panel comprises a stowed configuration and a deployed configuration (figs. 4-5); in the stowed configuration, an aft edge of the vertically extending panel is positioned aft of an aft edge of a seatback of the passenger seat when the passenger seat is viewed from the lateral side and the passenger seat is in an upright configuration (fig. 2); and in the deployed configuration, the aft edge of the vertically extending panel is positioned forward of at least a portion of a forward edge of the seatback of the passenger seat when the passenger seat is viewed from the lateral side and the passenger seat is in the upright configuration (fig. 5).
In re. claim 12, Wallace teaches the passenger seat of claim 11, wherein: in the stowed configuration, a forward edge of the vertically extending panel is disposed closer to an aft end of an armrest of the passenger seat as compared to a forward end of the armrest of the passenger seat (closer to aft aisle-side corner of armrest (20) in fig. 3); and in the deployed configuration, the forward edge of the vertically extending panel is disposed closer to the forward end of the armrest as compared to the aft end of the armrest of the passenger seat (fig. 5).
In re. claim 13, Wallace teaches the passenger seat of claim 11, wherein the privacy panel assembly comprises at least one sliding mechanism for attaching the privacy panel assembly to the fixed panel (sliding privacy screen (30)) (col. 3, ln. 43-46).
In re. claim 16, Wallace teaches the passenger seat of claim 13, wherein the at least one sliding mechanism is manually operable to move the vertically extending panel between the stowed configuration and the deployed configuration (operated by seat occupant) (col. 3, ln. 43-46).
In re. claim 18, Wallace teaches the passenger seat of claim 11, wherein at least a portion of the vertically extending panel is translucent (as depicted in fig. 5).
In re. claim 21, Wallace teaches the passenger seat of claim 11, wherein a top end of the vertically extending panel is above a top end of the seatback (panel (30) extends above suite (10) in fig. 5).

Claims 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan (US 2017/0259923).

In re. claim 11, Morgan teaches a passenger seat comprising: a fixed panel (708) (when used as a pocket panel) (para [0061]) (fig. 7A) adjacent to a lateral side of the passenger seat (314) (fig. 3A); and a privacy panel (310) assembly attached to the fixed panel such that the fixed panel is between the privacy panel assembly and the lateral side of the passenger seat (figs. 7A-7C), the privacy panel assembly comprising a vertically extending panel (fig. 3A), wherein: the vertically extending panel comprises a stowed configuration and a deployed configuration (figs. 1-2); in the stowed configuration, an aft edge of the vertically extending panel is positioned aft of an aft edge of a seatback of the passenger seat when the passenger seat is viewed from the lateral side and the passenger seat is in an upright configuration (as is understood by travelling to back stop (532) in fig. 5A with seat upright in fig. 6A); and in the deployed configuration, the aft edge of the vertically extending panel is positioned forward of at least a portion of a forward edge of the seatback of the passenger seat when the passenger seat is viewed from the lateral side and the passenger seat is in the upright configuration (fig. 3A).
In re. claim 19, Morgan teaches the passenger seat of claim 11, wherein a lowermost edge of the vertically extending panel is approximately aligned with a seat pan of the passenger seat (fig. 3A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2017/0283064) in view of Wallace.
In re. claim 1, Robinson teaches a privacy panel assembly for a passenger seat (12), the privacy panel assembly comprising: a vertically extending panel (34) positionable adjacent to a lateral side of the passenger seat (gig. 1), the vertically extending panel comprising a forward edge, an aft edge opposite the forward edge, an exterior surface facing away from the lateral side of the passenger seat (fig. 1), and an interior surface facing the lateral side of the passenger seat (fig. 2a); and at least one sliding mechanism (40) attached to the interior surface of the vertically extending panel and between a top end and a bottom end of the vertically extending panel (fig. 2A), wherein: the vertically extending panel comprises a stowed configuration and a deployed configuration (fig. 1); in the stowed configuration, the aft edge of the vertically extending panel is positioned aft when the passenger seat is viewed from the lateral side and the passenger seat is in an upright configuration (as is understood by fully receding in to base (32)); and in the deployed configuration, the aft edge of the vertically extending panel is positioned forward of at least a portion of forward edge of the seatback of the passenger seat when the passenger seat is viewed from the lateral side and the passenger seat is in the upright configuration (fig. 1).
Robinson fails to disclose the vertically extending panel is positioned aft of an aft edge of a seatback of the passenger seat when the passenger seat is viewed from the lateral side and the passenger seat is in an upright configuration.
Wallace teaches in the stowed configuration, an aft edge of a vertically extending panel (30) is positioned aft of an aft edge of a seatback of the passenger seat when the passenger seat is viewed from the lateral side and the passenger seat is in an upright configuration (fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Robinson to incorporate the teachings of Wallace to have the recited panel positioning, for the purpose of utilizing the invention in known seating arrangements.
In re. claim 2, Robinson as modified by Wallace (see Wallace) teach the privacy panel assembly of claim 1, wherein: in the stowed configuration, a forward edge of the vertically extending panel is disposed closer to an aft end of an armrest of the passenger seat as compared to a forward end of the armrest of the passenger seat (closer to aft aisle-side corner of armrest (20) in fig. 3); and in the deployed configuration, the forward edge of the vertically extending panel is disposed closer to the forward end of the armrest as compared to the aft end of the armrest of the passenger seat (fig. 5).
In re. claim 3, Robinson as modified by Wallace (see Robinson) teach the privacy panel assembly of claim 1, wherein the at least one sliding mechanism comprises two slides including an upper slide and a lower slide (slide rails at top and bottom) (para [0083]).
In re. claim 5, Robinson as modified by Wallace (see Robinson) teach the privacy panel assembly of claim 1, wherein the at least one sliding mechanism is manually operable to move the vertically extending panel between the stowed configuration and the deployed configuration (via manual operation) (para [0086]).
In re. claim 6, Robinson as modified by Wallace (see Robinson) teach the privacy panel assembly of claim 1, wherein the at least one sliding mechanism is electronically controlled to move the vertically extending panel between the stowed configuration and the deployed configuration (via actuator) (para [0086]).
In re. claim 7, Robinson as modified by Wallace (see Wallace) teach the privacy panel assembly of claim 1, wherein at least a portion of the vertically extending panel is translucent (as depicted in fig. 5).
In re. claim 10, Robinson as modified by Wallace (see Robinson) teach the privacy panel assembly of claim 1, further comprising a lock mechanism (70) to secure the vertically extending panel in at least one of the stowed configuration and the deployed configuration (para [0088]).

Claims 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace as applied to claim 11 above and further in view of Robinson.

In re. claim 14, Wallace fails to disclose the at least one sliding mechanism comprises two slides including an upper slide and a lower slide.
Robinson teaches the at least one sliding mechanism comprises two slides including an upper slide and a lower slide (slide rails at top and bottom) (para [0083]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wallace to incorporate the teachings of Robinson to have an upper and lower slide, for the predictable result of providing a secure cantilever arrangement of the sliding mechanism.
In re. claim 17, Wallace fails to disclose the at least one sliding mechanism is electronically controlled to move the vertically extending panel between the stowed configuration and the deployed configuration.
Robinson teaches the at least one sliding mechanism is electronically controlled to move the vertically extending panel between the stowed configuration and the deployed configuration (via actuator) (para [0086]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wallace to incorporate the teachings of Robinson to move the panel electronically, for the purpose of assisting the user with motion of the panel.
In re. claim 20, Wallace fails to disclose a lock mechanism to secure the vertically extending panel in at least one of the stowed configuration and the deployed configuration.
Robinson teaches a lock mechanism (70) to secure the vertically extending panel in at least one of the stowed configuration and the deployed configuration (para [0088]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wallace to incorporate the teachings of Robinson to move the panel electronically, for the purpose of preventing unintentional motion of the panel.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace as applied to claim 11 above and further in view of Dowty (US 2018/0281963).

In re. claim 22, Wallace fails to disclose the vertically extending panel is automatically moved to the stowed configuration based on a predetermined vehicle condition.
Dowty teaches the vertically extending panel is automatically moved to the stowed configuration based on a predetermined vehicle condition (panel automatically retracted during emergency) (para [0093]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wallace to incorporate the teachings of Dowty to move the panel to the stowed configuration based on a predetermined vehicle condition, for the purpose of preventing the passenger from being unintentionally trapped in the seating assembly.

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647